           Case 4:18-cv-00436 Document 67-1 Filed on 08/04/20 in TXSD Page 1 of 2

                                                                                                             Page 1 of 2

                                     UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION


       Schumacher                                            CASE NO.: 4:18‐CV‐00436
       v.
       CAPITAL ADVANCE SOLUTIONS, LLC,
       Charles Betta,
       Dan Logan
       ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐/                 ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐


  SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION


To: Charles Betta, 3 Oldwick Ct, Leonardo, NJ 07748
Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material for Capital Advance Solutions, LLC:

      A statement of current assets, including cash and non‐cash assets, as well as any payables or debts
       owed to the company.
      Every bank account held by the company from Jan‐2016 until present, including:
          o Institution and Branch
          o Current value
          o Account Number
          o Name on the account
          o If closed, date closed and to which accounts or entities the funds remaining were transferred
              on or shortly before closure.
      The certificate of dissolution or termination of the business (if any) from the secretary of state (NJ)
       recording the termination of the LLC.
      A statement of ownership percentages (as usually filed as part of Form 1065 if a partnership or LLC) for
       the years 2016‐2020.




                                                        1
             Case 4:18-cv-00436     Document
                       Subpoena to Produce      67-1 Information,
                                           Documents,  Filed on or08/04/20
                                                                   Objects inin  TXSD
                                                                              a Civil ActionPage 2 of 2



       A trial balance statement and P&L statement for the company for the EOY accounting for 2016‐2019,
        and current date (if any), including equity value held by partners or owners of the company, by partner
        or owner.
       A statement of all assets or payments disbursed to the owners for the above period, including the
        disposition of assets upon termination (if any) of the company.

To be attested to by affidavit by Mr. Betta as owner and agent of the company, or by its current custodian of
records (if different).

Place: Via e‐mail from your ordinary place of                Date and Time DUE: 45 calendar days after date of
business, to the email address:                              issuance, by 5:00 pm EST
Paul.R.F.Schumacher@gmail.com, on or before the
                                                             Date Requested : 04‐AUG‐2020
specified date.




        _____________________________________ OR                 _____________________________________
                Signature of Clerk or Deputy Clerk                                  Attorney’s Signature




The name, e‐mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul.R.F.Schumacher@gmail.com; 979‐476‐8326.




                                                         2
